            Case 2:20-cv-02195-JP Document 61 Filed 08/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WESTMINSTER AMERICAN                           :                 CIVIL ACTION
INSURANCE COMPANY and ARGENIS                  :
REYES and ROSALBA MUNOZ, h/w,                  :
as assignees of 4207 CHESTER AVE., LLC         :
and WALDY REYES                                :
                                               :
       v.                                      :
                                               :
SECURITY NATIONAL INSURANCE                    :
COMPANY                                        :                 NO. 20-2195

                                           ORDER

       AND NOW, this 16th day of August, 2021, upon consideration of Defendant Security

National Insurance Company’s Motion to Dismiss (Docket No. 41), all documents filed in

connection therewith, and the Hearing held on August 4, 2021, and for the reasons stated in the

accompanying Memorandum, IT IS HEREBY ORDERED that the Motion is GRANTED. IT

IS FURTHER ORDERED that this action is DISMISSED.



                                                   BY THE COURT:



                                                   /s/ John R. Padova
                                                   John R. Padova, J.
